Case 2:19-cr-00182-PD Document 15-1 Filed 05/22/19 Page 1 of 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

V. ; CRIMINAL NO, 2:19-CR 182

DOROTHY RECARDE

ORDER

AND NOW, this Day of May 2019, upon defense Motion to Withdraw Pro Se Filing
and without objection from the government, it is hereby ORDERED and DIRECTED that the

Motion to Withdraw Pro Se Filing is GRANTED.

BY THE COURT:

 

Paul 8S. Diamond J.
United States District Court Judge
Eastern District of Pennsylvania

 
